El Jtjez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
*128Esta es una acción personal en cobro de dinero.
La demandante vendió y entregó a la demandada un lote de arroz de 100 sacos y reclama su precio montante a la suma de $1,154. Este contrato se efectuó por correspondencia en-tre demandante y demandada, pero aunque estos son hechos que no fueron controvertidos, la demandada alegó como de-fensa especial que al llegar el arroz a su poder encontró que no era de la calidad ordenada y que con tal motivo deman-dante y demandada celebraron un subsiguiente convenio verbal que autorizaba a la demandada a vender y liquidar dicho arroz por cuenta de la demandante, quien sufriría las pér-didas o percibiría los beneficios, si los hubiese; que la de-mandada confirmó tal convenio por escrito y llevándolo a efecto vendió 40 sacos de arroz que rindieron un total neto de $468.75, cantidad que fué remesada a la demandante, que rehusó recibirla; y que no habiéndose podido vender los res-tantes sacos de arroz, la demandada requirió a la deman-dante para que se hiciera cargo de ellos.
Planteado en tal forma el litigio, y juzgado el caso por todos sus trámites, la corte inferior declaró sin lugar la de-manda, y en sus conclusiones fundando su sentencia, dice:
“La corte encuentra probado que la demandada, por su socio Arturo Cortés, convino con la demandante en que aquélla vendería y liquidaría la partida de cien sacos de arroz, por cuenta de la de-mandante, y sufriendo ésta las pérdidas si algunas hubiese, o per-cibiendo los beneficios que resultaren. Es evidente que este convenio desvirtuó en absoluto el contrato anterior de compraventa, y por tanto, la demandante no puede reclamar el resultado o cumplimiento de aquél.”
La apelante sostiene la comisión de dos errores, y uno y otro implicarían una errónea apreciación de la prueba.
La cuestión fundamental que envuelve la solución de este pleito es determinar si realmente existió el subsiguiente con-venio que en su defensa alega la demandada, y si determinada *129la forma en que pudo existir lia podido a su vez destruir los efectos del contrato primitivo en que se funda la demanda. En ese sentido, no está demas decir'que el peso de la prueba ha pasado a la demandada, porque esta parte, sosteniendo la afirmativa, es la que tiene qué establecer la certeza de su contención por los medios de prueba que la ley exige en cir--cunstancias como las que rodéan el presente caso.
“Pero cuando las alegaciones esenciales de la demanda son ne-' gadas en la contestación, el peso de la prueba no cambiará, a no ser que se aleguen subsiguientemente alegaciones afirmativas en la con- ■ testación, que sean tan incompatibles con sus negativas que equi-valgan a una admisión de todas las alegaciones esenciales de la de-manda.” 10 R. C. L. pág. 900.
Siendo esta la situación del caso, y examinada la prueba, nos encontramos que la defensa especial de la demandada se" hace depender de la declaración de Arturo Cortés, miembro de la firma Cortés Hermanos & Co., y de la corresponden-cia que medió entre nna y otra parte, a través de la cual po-dremos sencillamente descubrir lo que realmente ocurrió en-tre las partes.
La parte substancial de la declaración de Cortés se reduce a manifestar que el lote de arroz de 100 sacos no era de la calidad pedida; que escribió a la demandada la no aceptación del artículo y que luego personalmente trató el asunto c'on Evaristo Freiría, socio de la compañía deman-dante, y que después de discutir el asunto le dijo: “ ‘Don’ Evaristo vamos a transar esto, si le parece, en la siguiente forma: Yo trataré de vender este arroz; no quiero ganar . un centavo pero no quiero perjudicarlo. Si yo puedo obte-ner para la venta de este arroz un precio de factura yo lo venderé por su cuenta,’ y quedó conforme. Tan fué con-forme que al día siguiente, y tan creí que estaba conforme que al día siguiente llegué a casa e inmediatamente escribí una carta, a los Sres. Freiría confirmando lo convenido *130* * * Y la Carta a que se refiere el testigo dice como sigue:
“Manatí, P. R., julio 22/920. — Sres. Freiría & Co., San Juan.— Muy Sres. y amigos nuestros: Confirmamos la conversación que con su don Evaristo tuvo ayer nuestro don Arturo, en la cual fué convenido que haríamos todo lo humanamente posible por realizar sin perjuicio los 100 s/ arroz recibidos recientemente de Uds., pero que en el caso de que tuviera que haber algún quebranto será de su cuenta de Uds. Celebraremos poder comunicarles la venta total sin pérdida algun^,. De Uds. attos., amigos y S. S. (fdo.) Cortés Hnos. & Co.”
Y continuando su testimonio Cortés, refiriéndose a los efectos de su carta a la demandante, dicho testigo dice:
“Esa carta no la contestaron los primeros días, y luego, me parece que fué 5 o 6 días después, tuve que escribirles nuevamente haciéndoles una remesa de dinero, y en la misma carta donde les acompañaba la remesa del dinero les hacía constar que no habían contestado mi carta anterior; entonces la contestaron sin negar lo que yo les había dicho y convenido, pero en una forma ambigua rechazaron lo que habíamos convenido.”
La contestación a que alude el testigo Cortés, procedente de la demandante, es como sigue:
“San Juan, P. R., julio 28/920. — Sres. Cortés Hermanos & Co., Manatí.' — Muy Sres. n/ y amigos: Nos favoreció su atta. carta de ayer acompañada de su cheque por $169.50 que abonamos en la apreciable cuenta de Uds. Muchas gracias.
“Refiriéndonos a su atta. carta 22 del cote., no la habíamos con-testado porque tenemos la seguridad de que, lejos de tener Uds. pér-dida en la venta del arroz No. 40, obtendrán un buen beneficio.
“Para convencernos más de lo que les hemos dicho sobre este arroz, el domingo lo hemos cambiado de sitio calando saco por saco, y todo lo encontramos igual al que vió su don Arturo en esta su casa, admirándonos de que, siendo el arroz que hace más tiempo tenemos en almacén, es el que se conserva mejor y con más brillo.
“De Uds. attos. amigos S. S., — (fdo.) Freiría & Co.”
*131Asimismo resulta que la demandante dirigió a la deman-dada, el 18 de agosto de 1920, otra carta, que dice:
“San Juan, P. R., agosto 18/920. — Sres. Cortés Hermanos & Co., Manatí. — Muy Sres. n/ y amigos: Acusamos recibo de sus attas. cartas 16 y 17 del cte., habiendo retirado de la primera su cheque por .$207.00 que hemos acreditado en su apreciable cuenta. Muchas gracias.
“Refiriéndonos a los 100 sacos de arros No. 40 que dicen Uds. haber dejado por nuestra cuenta, suponemos que hay un mal enten-dido por parte de Uds. pues no recordamos haberles autorizado a vender por nuestra cuenta dicho arroz, habiendo sido, por el con-trario, comprado en’firme por Uds.
“Ya hemos tenido el gusto de demostrarles a su don Arturo perso-nalmente, después de haber calado en su presencia una gran canti-dad de sacos del mismo número y de la misma estiba, que todo el arroz era igual al que habían llevado Uds. anteriormente, y el mismo don Arturo llegó a ia conclusión, en la cual convinimos nosotros, de que, si algún saco les resultó a Uds. ligeramente distinto a los otros debió ser de 'aquellos que han estado en contacto con la pared o con el suelo en la estiba, lo que dió lugar a que nosotros cambiásemos la estiba de sitio el domingo siguiente según hemos tenido el gusto de participarles, sin que tampoco en este cambio hayamos encon-trado ni un solo saco que difiriera- de los demás.
“Es natural que Uds. no hayan podido vender estos 100 sacos con la misma facilidad que los anteriores, porque el mercado ha des-cendido notablemente, y sus clientes indudablemente no estarán dis-puestos a pagar el mismo precio de antes; pero si Uds. se ponen en mercado verán como lo venden con la misma facilidad de antes, pues el estacionamiento de la venta no obedece a la calidad, que aún hoy sigue siendo de las mejores que se pueden conseguir en arroz, sino al precio que resulta caro, y lo sentimos por' Uds. y por no-sotros, pues nos cuesta una buena pérdida.
“Suyos attos. amigos y S. S., (fdo.) Freiría & Co.”
Esta es la contestación a las de fecha 16 y 17 de agosto de 1920, y esta última, que consideramos de excepcional im-portancia, su contenido es como sigue:
“Manatí, P. R., agosto 17/920. — Sres. Freiría & Co., San Juan.— Muy Sres. y amigos nuestros: Como quiera que, como no obstante *132nuestros mayores esfuerzos, no hemos podido sino realizar alrededor de 40 s/ de arroz, de los 100 s/ No. 40 que dejamos de cuenta de Uds., por resultar muy inferior al mismo No. que habíamos recibido antes, solicitamos las instrucciones de Uds., ya que consideramos se-ría conveniente .reducir su precio. Es indudable que hubiéramos obtenido una rápida venta de haber resultado superior, como el otro, pues estaba siendo objeto de muy buena demanda.
“Esperan sus órdenes sus attos. amigos y S. S. Cortés Hnos. & Co.”
Una simple lectura ele las cartas que liemos copiado ex-plica la condición de este caso. La alegada existencia del subsiguiente convenio o novación del contrato de compra-venta, solamente aparece de las cartas de la demandada, pero nada se desprende en tal sentido de las escritas por la demandante. Por el contrario, la demandante en su con-testación de fecha 18 de agosto, 1920, sostiene en forma ine-quívoca que la venta se hizo en firme y no de un modo eventual sin sujeción a condición alguna, disipando las dudas que la demandada trata de inferir de la primera réplica de la demandante de julio 28, 1920, interpretándola como una contestación evasiva, y una admisión implícita de la modificación del convenio original. Sin embargo, a poco que examinemos aquella contestación de la demandante, se puede ver que fué una negativa expresa del convenio oral que tendía a destruir los efectos del primer convenio, por cuanto a la demandante consignó: 1°., que lejos de tener pérdidas la demandada obtendría un buen beneficio; y 2°., que el arroz corresponde al tipo o muestra por el que fué vendido. Esto último era la causa primordial de la queja de la demandada para invocar la modificación del convenio, y siendo ello así, ¿cómo era posible entender por admisión implícita los términos de tal contestación, cuando la deman-dante insiste y ratifica en ella “que el arroz vendido co-rresponde al tipo o muestra por el que fué vendido?” Es-tos son términos bien explícitos por su letra, y mucho me-*133nos podrían interpretarse en sn espíritu como nn asen-timiento al nuevo convenio por inferencias que en ninguna forma podríamos deducir. Así es que, apareciendo clara-mente que existe una ausencia completa de parte de la de-mandante de haber admitido el segundo convenio, la regla aplicable en estos casos es “que no se puede crear eviden-cia (self-serving evidence) para sí mismo, mediante comu-nicaciones escritas a la otra parte respecto a la naturaleza de las negociaciones entre ellas, o a la responsabilidad de la parte a quien van dirigidas, a falta de alguna contesta-ción en que muestre su conformidad con las mismas.” 10 E. C. L. 1150.
“Existe una distinción entre el efecto que ba de darse a las de-claraciones orales hechas por una parte a otra, que son en contes-tación o en contradicción de alguna manifestación hecha por la otra parte, y una manifestación por escrito contenida en una carta que tal parte escribe a otra. Bien- puede ser que según la mayoría de las circunstancias lo que se dice a un hombre en su presencia, lo cual lleva la idea de una obligación por su parte hacia la persona que a él se dirige, o a favor de quien se hace la manifestación, está en cierto modo llamado a contradecir o. a explicar; pero el dejar de contestar una carta es enteramente diferente, y no hay regla de ley que exija a una persona entrar en correspondencia con otra res-pecto a un asunto en disputa entre ellos, o que sostenga que debe considerarse el silencio como una admisión contra la parte a quien la carta se dirige. Tal regla haría que una parte pudiera obtener una ventaja sobre la otra, y no tiene sanción en la ley.” 10 R. C. L. 1150.
Pudiera admitirse que el testimonio oral de Arturo Cor-tés, socio de la razón social demandada, tiende a sostener su defensa especial explicando - las circunstancias que ro-dearon y dieron origen a su alegado convenio para dejar sin efecto el primero, pero aparte de que “una declaración para beneficio propio no es más admisible cuando se ba becbo por escrito que cuando se bace de palabra,” - (10 R. C. L. pág. 1150,) la posición en que se coloca la demandada en sits *134cartas a la demandante es inconsistente con la declaración rendida por su socio Cortés. Este testigo, en síntesis, re-fiere que vino a San Juan, discutió el asunto con otro de los socios de la demandante, y sostiene que convinieron que el arroz en disputa quedaría en poder de la demandada para ser vendido por cuenta y riesgo de la demandante. A pe-sar de lo convenido, y sin decirse que tal convenio estaba sujeto a restricción alguna y alegar después liaber sido con-firmado por carta de fecha julio 22, 1920, supra, y proceder a su ejecución vendiendo parte del artículo (40 sacos de arroz), la demandada, no obstante, pide instrucciones a la demandante para disponer del resto de la mercancía. Véase carta de agosto 17, 1920. Si el subsiguiente convenio fué firme, aceptando la demandante los riesgos o beneficios, se-gún el. caso, ¿qué necesidad tuvo la demandada de pedir ins-trucciones para vender parte del lote, si las tenía para vender el todo? Tál vez esta actitud irreconciliable pudiera explicarse en el sentido de que el mercado estaba bajando, pero este mismo razonamiento era lo que podía hacer sos-pechosa la situación en que se colocaba la demandada al in-tentar rescindir de algún modo su primitiva operación para ponerse a cubierto del revés del mercado en aquellos pre-cisos momentos en que el mismo ■ continuaba declinando, se-gún aparece de la prueba.
Por otra parte, no apareciendo prueba escrita del sub-siguiente convenio, ¿podía la corte inferior tomar en cuenta, aisladamente, la declaración del testigo Arturo Cortés, que afirma la existencia de tal convenio? Este es un caso que se refiere a un contrato mercantil, y el artículo 51 del Có-digo de Comercio prescribe:
“Art. 51. — Serán válidos y producirán obligación y acción en juicio los contratos mercantiles, cualesquiera que sean la forma y el idioma en que se celebren, la clase a que correspondan y la can-tidad que tengan por objeto, con tal que conste su existencia por alguno de los medios que el derecho civil tenga establecidos. Sin *135embargo, la declaración de testigos no será por sí sola bastante para probar la existencia de nn contrato, cuya cuantía exceda de 1,500 pesetas, a no concnrrir con alguna otra prueba.
* * « >::= « # #
La cuantía ele- la transacción que nos ocupa excede de la señalada en la disposición anterior y su interpretación es tan clara y sencilla que la única cuestión a decidir es si tal disposición legal está en vigor después de liaberse in-corporado a nuestros estatutos la Ley de Evidencia, apro-bada en marzo 9 de 1905.
En el reciente caso de José J. Benítez Díaz et al. v. Carlota y Clementina González y Lugo, número 263, término de octubre, 1922, resuelto por la Corte Suprema de los Estados Unidos, se bace mención de la norma legal que debe se-guirse en casos de un conflicto entre una ley especial y otra de carácter general en oposición. En el lenguaje de aque-lla corte se dice:
“La objeción de más fuerza es la que hemos expuesto, o sea, la de que una ley especial definitivamente aplicable limita las ex-presiones generales que aparezcan en otras leyes, las que de no ser por las especiales, serían suficientes.” 261 U. S. 102.
No tenemos duda de que una regla así enunciada viene a sostener la vigencia del artículo 51 del Código de Comer-cio, como ley especial en oposición a la Ley de Evidencia de 1905, pero nos parece conveniente llamar la atención nue la disposición del artículo 51 citado no puede considerarse como algo extraño, ni sui géneris, que caracterizara una legislación determinada. La ley se funda generalmente en principios que no son el patrimonio de ninguna nación, y en este caso concreto nos parece que el artículo 51 del Código de Comer-cio español se funda en el mismo principio de nuestra ley de Evidencia que prohibe la prueba oral extrínseca para añadir, variar o modificar un convenio anterior escrito a menos que su objeto fuera demostrar que bubo fraude o sorpresa, y en tal sentido nuestra ley de Evidencia general, de procedencia *136americana, sostiene y está en armonía con la prescripción del artículo 51 del Código de Comercio. Partiendo, pues, de la vigencia de dicho artículo, y no existiendo otro medio de prueba para sostener la demandada las alegaciones de su defensa que el testimonio oral de uno de sus socios, obvia afirmar que tal testimonio no es bastante para que se enten-diera desvirtuado y sin valor el contrato original de compra-venta, y por tanto, la corte inferior no solamente cometió ma-nifiesto error apreciando los hechos y aceptando como pro-bada la defensa de la demandada, si que además no hizo la debida aplicación de la regla de evidencia que en forma más estricta señala el Código de Comercio para aquellas tran-sacciones mercantiles, en las que dicha regla fija un límite pecuniario para su aplicación.
En este sentido ya esta Corte Suprema en el caso de Loíza Sugar Co. v. Baquero & Co., 29 D. P. R. 803, había sostenido la aplicación del artículo 51 del Código de Comer-cio, y en la opinión de la corte, se dice:
“Los apelados alegan que estos sacos de azúcar se vendían para especular y que tal venta es una excepción al segundo de los ar-tículos citados del Código de Comercio. La naturaleza del con-trato debe determinarse no por los fines con los cuales los compra-dores intentaban usar el azúcar sino por el origen de los azúcares mismos. Si la demandante producía el azúcar, de acuerdo con el artículo 326 del Código de Comercio una venta hecha por ella cla-ramente no era mercantil y no caía dentro de las prescripciones del artículo 51 del referido código. Sea esto como fuere, no se demostró el origen de este azúear. En otras palabras, no se probó- que la Loíza Sugar Company estuviera claramente comprendida dentro de las excepciones señaladas en el artículo 326, supra, y por tanto nos inclinamos a sustentar el criterio de que el artículo 51 del Código de Comercio era claramente aplicable y cualquier duda que ten-gamos nos sentimos obligados a resolverla en fávor del espíritu del Código de Comercio de que en los contratos de esta cantidad 'por lo general su existencia debe hacerse constar por escrito a • menos que estén claramente comprendidos en las excepciones indicadas en el artículo 326 de dicho código.”
*137No creemos demás decir que si bien el motivo del snbsi guíente convenio se fnnda, según alega la demandada, en la diferencia de calidad o tipo de arroz, no aparece, sin embargo, de la prueba qne la demandada intentara cumplir fuertemente con lo que asimismo prescribe el Código de Co-mercio para la solución de esos casos, pues de ese modo hu-biera conseguido la seguridad y protección de sus derechos.
Por lo expuesto, la sentencia debe revocarse y dictarse otra sentencia declarando con lugar la demanda, debiendo cada parte pagar sus costas.

Revocada, la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.